IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RONNIE TERRY, AS PERSONAL NOT FINAL UNTIL TIME EXPIRES TO
REPRESENTATIVE OF THE     FILE MOTION FOR REHEARING AND
ESTATE OF MARY FRANCES    DISPOSITION THEREOF IF FILED
TERRY,
                          CASE NO. 1D16-3708
    Appellant,

v.

SOUTHERN HEALTHCARE
MANAGEMENT, LLC and
BLOUNTSTOWN
REHABILITATION CENTER,
LLC d/b/a RIVER VALLEY
REHABILITATION CENTER,

     Appellees.
___________________________/

Opinion filed February 14, 2017.

An appeal from an order of the Calhoun County Circuit Court.
Allen L. Register, Judge.

Charles M-P George of the Law Offices of Charles M-P George, Coral Gables, for
Appellant.

Thomas A. Valdez and Karen M. Shimonsky of Quintairos, Prieto, Wood & Boyer,
P.A., Tampa, for Appellees.



PER CURIAM.

      We treat appellees’ response in lieu of answer brief as a confession of error, and

find it to be well taken. Accordingly, the order compelling arbitration is REVERSED
on the authority of Mendez v. Hampton Court Nursing Center, LLC, 203 So. 3d 146

(Fla. 2016), and the matter is REMANDED for further proceedings.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.




                                       2